Case: 20-61100     Document: 00516116008         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 3, 2021
                                  No. 20-61100                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Jermaine Alexander Ramsey,

                                                           Plaintiff—Appellant,

                                       versus

   Management Training & Corporation; Warden Patricia
   Doty; Warden Harold Taylor; Kimberly Smith, Case
   Manager; Sergeant Fields; Anderson, Correction Officer,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                             USDC No. 4:19-CV-6


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Jermaine Alexander Ramsey, Mississippi prisoner # 108263, seeks
   leave to proceed in forma pauperis (IFP) on appeal from the dismissal of his
   42 U.S.C. § 1983 civil rights complaint for failure to comply with an order to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61100      Document: 00516116008          Page: 2   Date Filed: 12/03/2021




                                    No. 20-61100


   show cause.     By moving to proceed IFP, Ramsey is challenging the
   certification that his appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into Ramsey’s good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted).
          Although Ramsey challenges the dismissal with prejudice of his
   complaint, he fails to address his failure to comply with the show cause order
   to address the submission of apparently false and misleading documentation
   to support his § 1983 complaint. Accordingly, Ramsey has not addressed the
   reasons for the dismissal of his § 1983 complaint or the certification
   determination that his appeal is not taken in good faith. See Yohey v. Collins,
   985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff
   Abner, 813 F.2d 744, 748 (5th Cir. 1987). The appeal lacks arguable merit.
   See Howard, 707 F.2d at 220.        Accordingly, Ramsey’s IFP motion is
   DENIED, and the appeal is DISMISSED as frivolous. See 5th Cir.
   R. 42.2; Baugh, 117 F.3d at 202 n.24.
          Our dismissal of this appeal counts as a strike under 28 U.S.C.
   § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 537 (2015). Ramsey has
   two other strikes. See Ramsey v. Mgmt. Training & Corp., MTC, 829 F. App’x
   693, 694 (5th Cir. 2020); Ramsey v. Mgmt. Training & Corp., MTC, 4:18-CV-
   195 (N.D. Miss. Mar. 4, 2019). Because Ramsey now has at least three
   strikes, he is BARRED from proceeding IFP in any civil action or appeal
   filed in a court of the United States while he is incarcerated or detained in
   any facility unless he is under imminent danger of serious physical injury. See
   § 1915(g). He is WARNED that any pending or future frivolous or repetitive
   filings in this court or any court subject to this court’s jurisdiction may
   subject him to further sanctions, and he is directed to review all pending




                                           2
Case: 20-61100     Document: 00516116008          Page: 3   Date Filed: 12/03/2021




                                   No. 20-61100


   matters and move to dismiss any that are frivolous, repetitive, or otherwise
   abusive.




                                        3